Citation Nr: 1805612	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with personality disorder, not otherwise specified (NOS), in excess of 30 percent prior to January 18, 2012; in excess of 50 percent beginning January 18, 2012; and in excess of 70 percent beginning March 31, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 1969. 

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This case was previously before the Board in July 2014, when entitlement to a higher initial evaluation for PTSD with personality disorder, NOS, in excess of 30 percent prior to January 18, 2012, and in excess of 50 percent thereafter, was denied.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the Board's July 2014 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  This case was again, before the Board in September 2015, when entitlement to a higher initial evaluation for PTSD with personality disorder, NOS, in excess of 30 percent prior to January 18, 2012 and in excess of 50 percent thereafter, was denied and entitlement to a TDIU was raised and remanded.  The Veteran appealed the September 2015 Board decision to the Court.  In a November 2011 Memorandum Decision, the Court vacated the Board's September 2015 decision and remanded the case to the Board.  Thus, the case is again before the Board. 

The July 2009 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective from March 20, 2009.  During the pendency of the appeal, an April 2014 rating decision, issued simultaneously with the April 2014 statement of the case, granted a 50 percent staged initial rating for PTSD with personality disorder, NOS, effective from January 18, 2012.  Additionally, an April 2017 rating decision granted a 70 percent staged initial rating for PTSD with personality disorder, NOS, effective from March 31, 2017.  Because less than the maximum available schedular rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board notes that since the April 2012 statement of the case (SOC), additional evidence relevant to the claim for increased rating for PTSD with personality disorder, NOS has been associated with the record and a supplemental statement of the case (SSOC) has not been issued to the Veteran.  

Although in a December 2017 Correspondence, the Veteran's representative waived AOJ review of the included evidence submitted by the Veteran, there is additional evidence relevant to his claim in which the Veteran has not waived AOJ review, including a March 2017 VA PTSD examination report.  Accordingly, a remand is warranted in order to provide the Veteran with a SSOC.

As the Veteran's claim for a TDIU is inextricably intertwined with the current increased rating claim, the Board also remands the claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim for increased initial evaluation for service-connected PTSD with personality disorder, NOS and entitlement to TDIU.  If the determination of any of the Veteran's claims is less than fully favorable, he and his representative must be furnished with a SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




